Name: Council Regulation (EEC) No 1040/82 of 26 April 1982 on the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 \ 1 . 5 . 82 Official Journal of the European Communities No L 120/7 COUNCIL REGULATION (EEC) No 1040/82 of 26 April 1982 on the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, be specified ; whereas 1 345 tonnes should be kept as a contingency reserve for future allocation, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing coun ­ tries and specialized bodies under the 1982 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1039/82 provides for the supply of a quantity of butter or butteroil corres ­ ponding to 45 000 tonnes of butteroil to certain deve ­ loping countries and specialized bodies ; whereas this quantity should be allocated among the various coun ­ tries and organizations from which applications have been accepted and arrangements for financing should The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 45 000 tonnes of butteroil under the 1982 food-aid programme, as provided for in Regulation (EEC) No 1039/82, are set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS (') See page 5 of this Official Journal . 1 . 5 . 82No L 120/8 Official Journal of the European Communities ANNEX 1982 MILK FATS FOOD-AID PROGRAMME Recipient Quantities allocated(in tonnes) Arrangements for financing 1 . COUNTRIES Bangladesh 3 500 cif Burundi 50 fad Cape Verde 300 cif Comoros 100 cif Ecuador token entry Egypt 2 800 fob Equatorial Guinea token entry Ethiopia 1 000 cif Ghana 600 fob Grenada 30 fob Guinea Bissau 175 cif Guinea (Conakry) token entry Guyana 100 fob Honduras 600 fob India 12 700 cif Jamaica 200 fob Jibuti 100 cif Lebanon 1 000 fob Lesotho 200 fad Mali 200 fad Mauritania 1 000 cif Morocco 200 fob Mozambique 200 cif Nicaragua 300 fob Niger token entry Pakistan 2 000 fob Peru 500 fob Philippines 100 fob St Kitts-Nevis token entry SÃ £o TomÃ © and Principe 100 cif Senegal token entry Sierra Leone 200 cif Somalia 1 500 cif Sri Lanka 100 fob Sudan token entry Syria token entry Tanzania 400 cif Thailand token entry Upper Volta token entry Yemen (North) token entry Zambia token entry Zimbabwe token entry 30 255 2 . BODIES ICRC 1 000 fad LICROSS 500 fad UNHCR token entry UNRWA 3 900 fad WFP 6 000 fad NGO 2 000 fad 13 400 3 . RESERVE 1 345 TOTAL 45 000